The plaintiff in error was convicted in the district court of Hughes county for the crime of grand larceny, committed by stealing a cow, the property of one Mrs. West, and was sentenced to serve a term of two years in the penitentiary. Judgment was entered and sentence pronounced on March 26th, 1910. To reverse this judgment an appeal was perfected; briefs filed and the cause submitted November 24th. On this day on behalf of the plaintiff in error there was filed a motion to dismiss the appeal and to direct the clerk of this court to immediately transmit the mandate. The appeal is therefore dismissed and the cause remanded to the district court of Hughes county with direction to enforce its judgment therein. Mandate to issue forthwith. *Page 691